
	
		I
		111th CONGRESS
		1st Session
		H. R. 1895
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Bishop of New
			 York (for himself and Mr.
			 Castle) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To provide driver safety grants to States with graduated
		  driver licensing laws that meet certain minimum requirements.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Teen and Novice Driver Uniform
			 Protection Act of 2009 or the STANDUP Act.
		2.FindingsCongress finds the following:
			(1)The National
			 Highway Traffic Safety Administration has reported that—
				(A)motor vehicle
			 crashes are the leading cause of death of Americans between 15 and 20 years of
			 age;
				(B)from 1995 to 2006,
			 over 76,000 Americans between the 15 and 20 years of age died in motor vehicle
			 crashes, an average of 122 teenage deaths per week;
				(C)teenage drivers
			 between 16 and 20 years of age have a fatality rate that is 4 times the rate
			 for drivers between 25 and 70 years of age; and
				(D)teenage drivers
			 who are 16 years of age have a motor vehicle crash rate that is almost ten
			 times the crash rate for drivers between 30 and 60 years of age.
				(2)According to the
			 American Automobile Association, teenage drivers comprise slightly more than
			 1/3 of all fatalities in motor vehicle crashes in which
			 they are involved and nearly 2/3 of all fatalities in
			 those crashes are other drivers, passengers, and pedestrians.
			(3)According to the
			 Insurance Institute for Highway Safety, the chance of a crash by a 16- or
			 17-year-old driver is doubled if there are 2 peers in the vehicle and
			 quadrupled with 3 or more peers in the vehicle.
			(4)According to the
			 National Highway Traffic Safety Administration, the cognitive distraction
			 caused by hands free and hand-held cellular phones is significant enough to
			 degrade a driver’s performance, particularly teenage drivers between 15 and 20
			 years of age.
			(5)Although only 20
			 percent of driving by teenage drivers occurs at night, more than 50 percent of
			 the motor vehicle crash fatalities involving teenage drivers occur at
			 night.
			(6)In 1997, the first
			 full year of its graduated driver licensing system, Florida experienced a 9
			 percent reduction in fatal and injurious crashes among teenage drivers between
			 the ages of 15 and 18, compared with 1995, according to the Insurance Institute
			 for Highway Safety.
			(7)The Journal of the
			 American Medical Association reports that crashes involving 16-year-old drivers
			 decreased between 1995 and 1999 by 25 percent in Michigan and 27 percent in
			 North Carolina. Comprehensive graduated driver licensing systems were
			 implemented in 1997 in these States.
			(8)In California,
			 according to the Automobile Club of Southern California, teenage passenger
			 deaths and injuries resulting from crashes involving 16-year-old drivers
			 declined by 40 percent from 1998 to 2000, the first 3 years of California’s
			 graduated driver licensing program. The number of at-fault collisions involving
			 16-year-old drivers decreased by 24 percent during the same period.
			(9)The National
			 Transportation Safety Board reports that over 40 States and the District of
			 Columbia have implemented 3-stage graduated driver licensing systems. Many
			 States have not yet implemented other basic safety features of graduated driver
			 licensing laws to protect the lives of teenage and novice drivers.
			(10)A
			 2001 Harris Poll indicates that—
				(A)95 percent of
			 Americans support a requirement of 30 to 50 hours of practice driving with and
			 adult;
				(B)92 percent of
			 Americans support a 6-month learner’s permit period; and
				(C)74 percent of
			 Americans support limiting the number of teenage passengers in a car with a
			 teenage driver and supervised driving during high-risk driving periods, such as
			 night.
				3.State graduated
			 driver licensing laws
			(a)Minimum
			 requirements
				(1)In
			 generalA State is in compliance with this section if the State
			 has a graduated driver licensing law that includes, for novice drivers under
			 the age of 21, a 2-stage licensing process described in paragraph (2) before
			 granting an unrestricted driver’s license.
				(2)Licensing
			 processTo comply with the required licensing process, a State
			 shall enact licensing requirement that includes—
					(A)a learner’s permit
			 stage that—
						(i)commences at age
			 16 years of age or older;
						(ii)is
			 at least 6 months in duration;
						(iii)prohibits the
			 use of a cellular telephone or any communications device in a non-emergency
			 situation;
						(iv)prohibits
			 nighttime driving; and
						(v)is
			 in effect until the commencement of the intermediate stage or until a driver
			 becomes 18 years of age or older;
						(B)an intermediate
			 stage that is in effect until a driver is 18 years of age or older that—
						(i)commences
			 immediately after the expiration of the learner’s permit stage;
						(ii)is
			 at least 6 months in duration;
						(iii)prohibits
			 operating a motor vehicle with more than one non-familial passenger under the
			 age of 21 if there is no licensed driver 21 years of age or older present in
			 the motor vehicle;
						(iv)prohibits
			 nighttime driving; and
						(v)prohibits the use
			 of a cellular telephone or any communications device in non-emergency
			 situations; and
						(3)any other
			 requirement that the Secretary of Transportation (referred to in this Act as
			 the Secretary) may require, including for novice drivers in the
			 learner’s permit stage—
					(A)at least 40 hours
			 of behind-the-wheel training with a licensed driver who is over 21 years of
			 age;
					(B)a driver training
			 course;
					(C)a requirement that
			 any such driver be accompanied and supervised by a licensed driver 21 years of
			 age or older at all times when such driver is operating a motor vehicle;
			 and
					(D)a requirement
			 that, in addition to any other penalties imposed by State law, the grant of an
			 unrestricted driver’s license be automatically delayed for any individual who
			 is convicted of an driving-related offense, such as driving while intoxicated,
			 misrepresentation of their true age, reckless driving, unbelted driving,
			 speeding, or other violations as determined by the Secretary, during the
			 learner’s and intermediate stages of the licensing process.
					(b)RulemakingAfter
			 public notice and comment rulemaking the Secretary shall issue regulations
			 necessary to implement this section.
			4.Incentive
			 grants
			(a)In
			 generalFor each of the first 3 fiscal years beginning after the
			 date of enactment of this Act, the Secretary shall award a grant to any State
			 in compliance with section 3(a) on or before the first day of that fiscal year
			 that submits an application under subsection (b).
			(b)ApplicationAny
			 State desiring a grant under this section shall submit an application to the
			 Secretary at such time, in such manner, and containing such information as the
			 Secretary may require, including a certification by the Governor of the State
			 that the State is in compliance with section 3(a). The Secretary shall review
			 each State application and determine whether or not the State is in compliance
			 with subsection 3(a).
			(c)GrantsFor
			 such fiscal year described in subsection (a), amounts appropriated to carry out
			 this section shall be apportioned to each State in compliance with section 3(a)
			 in an amount determined by multiplying—
				(1)the amount
			 appropriated to carry out this section for such fiscal year; by
				(2)the ratio that the
			 amount of funds apportioned to each such State for such fiscal year under
			 section 402 of title 23, United States Code, bears to the total amount of funds
			 apportioned to all such States for such fiscal year under such section.
				(d)Use of
			 fundsAmounts received from a grant under this section shall be
			 used for—
				(1)enforcement of
			 section 3(a);
				(2)training for law
			 enforcement personnel and other relevant State agency personnel relating to the
			 enforcement of section 3(a);
				(3)publishing relevant
			 educational materials that pertain directly or indirectly to the State
			 graduated driver licensing law; and
				(4)other
			 administrative activities that the Secretary considers relevant to the State
			 graduated driver licensing law.
				(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated out of the Highway Trust Fund (other than the
			 Mass Transit Account) $25,000,000 for each fiscal year under section 4(a) to
			 carry out this section.
			5.Withholding of
			 funds for noncompliance
			(a)In
			 general
				(1)Fiscal year
			 2011The Secretary shall withhold 3 percent of the amount
			 otherwise required to be apportioned to any State for fiscal year 2011 under
			 each of the paragraphs (1), (3), and (4) of section 104(b) of title 23, United
			 States Code, if the State is not in compliance with section 3(a) of this Act on
			 October 1, 2010.
				(2)Fiscal year
			 2012The Secretary shall withhold 5 percent of the amount
			 otherwise required to be apportioned to any State for fiscal year 2012 under
			 each of the paragraphs (1), (3), and (4) of section 104(b) of title 23, United
			 States Code, if that State is not in compliance with section 3(a) of this Act
			 on October 1, 2011.
				(3)Fiscal year 2013
			 and thereafterThe Secretary shall withhold 10 percent of the
			 amount otherwise required to be apportioned to any State for fiscal year
			 beginning with fiscal year 2013 under each of the paragraphs (1), (3), and (4)
			 of section 104(b) of title 23, United States Code, if that State is not in
			 compliance with section 3(a) of this Act on the first day of such fiscal
			 year.
				(b)Period of
			 availability of withheld funds
				(1)Funds withheld
			 on or before September 30, 2012Any amount withheld from any
			 State under subsection (a) on or before September 30, 2012, shall remain
			 available for distribution to the State under subsection (c) until the end of
			 the third fiscal year following the fiscal year for which such amount is
			 appropriated.
				(2)Funds withheld
			 after September 30, 2012Any amount withheld under subsection
			 (a)(2) from any State after September 30, 2012, may not be distributed to the
			 State.
				(c)Apportionment of
			 withheld funds after compliance
				(1)In
			 generalIf, before the last day of the period for which funds
			 withheld under subsection (a) remain available to a State under subsection (b),
			 the State comes into compliance with section 3(a), the Secretary shall, on the
			 first day on which the Secretary determines the State has come into compliance,
			 distribute to the State any amounts withheld under subsection (a) that remains
			 available for apportionment to the State.
				(2)Period of
			 availability of subsequently apportioned fundsAny amount
			 distributed under paragraph (1) shall remain available for expenditure by the
			 State until the end of the third fiscal year following the year for which the
			 funds are so apportioned. Any amount not expended by the State by the end of
			 such period shall revert back to the Treasury of the United States.
				(3)Effect of
			 non-complianceIf a State is not in compliance with section 3(a)
			 at the end of the period for which any amount withheld under subsection (a)
			 remains available for distribution to the State under subsection (b), such
			 amount shall revert back to the Treasury of the United States.
				
